Fourth Court of Appeals
                               San Antonio, Texas
                                       July 3, 2019

                                   No. 04-19-00027-CR

                                 Cresencio ALVARADO,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR10798
                       Honorable Jefferson Moore, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due on July 29, 2019. No further extension, absent extraordinary
circumstance.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court